

117 HRES 12 IH: Directing the Committee on Ethics to investigate whether Members who make false written allegations that fraud occurred in the conduct of the November 2020 Presidential election have violated the Code of Conduct and should be subject to appropriate sanction, including removal from the House.
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 12IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONDirecting the Committee on Ethics to investigate whether Members who make false written allegations that fraud occurred in the conduct of the November 2020 Presidential election have violated the Code of Conduct and should be subject to appropriate sanction, including removal from the House.Whereas allegations of massive voting fraud in the November 2020 Presidential election have been refuted by a variety of judges, State election officials, and the Department of Homeland Security;Whereas campaign lawsuits over voter fraud have been thrown out of court;Whereas the Trump administration has agreed to allow the formal presidential transition to President-elect Biden to begin;Whereas all 50 states and the District of Columbia have certified their Presidential election results;Whereas in a public letter, all 10 living former Secretaries of Defense declared, “Our elections have occurred. Recounts and audits have been conducted. Appropriate challenges have been addressed by the courts. Governors have certified the results. And the electoral college has voted. The time for questioning the results has passed; the time for the formal counting of the electoral college votes, as prescribed in the Constitution and statute, has arrived.”;Whereas some Members of Congress plan to reject Presidential electors from certain States on January 6, 2021, at a joint session of Congress to count electoral votes and declare election results over baseless allegations of voter fraud in the November 2020 Presidential Election; andWhereas these same members of Congress were also elected in the November 2020 election and were sworn in as Members of Congress on January 3, 2021: Now, therefore, be it1.Investigations by Committee on Ethics of actions of Members making false allegations of voting fraud in 2020 Presidential election(a)InvestigationsThe Committee on Ethics shall conduct an investigation to determine whether the actions of any Member who makes a false written allegation that fraud occurred in the conduct of the November 2020 Presidential election constitute a violation of the Rules of the House of Representatives, including the Code of Conduct under rule XXIII.(b)Recommendation for removalIf, as the result of an investigation under this resolution, the Committee on Ethics determines that a Member has violated the Code of Conduct under rule XXIII of the Rules of the House of Representatives, the Committee shall impose such sanction on the Member as the Committee determines to be appropriate, including a recommendation that the Member be removed from the House of Representatives.